Citation Nr: 1214770	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-21 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Whether a previously denied claim for service connection for diabetes mellitus, claimed as due to herbicide exposure, should be reconsidered.

2.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO denied a claim for service connection for diabetes mellitus.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.  

In his April 2010 substantive appeal, the Veteran requested a Board hearing at the RO.  The requested hearing was held in April 2011 before the undersigned Veterans Law Judge and a transcript of this hearing has been associated with the claims file.  

Regarding characterization of the issues on appeal, the Board notes that the Veteran was previously denied service connection for diabetes mellitus by RO rating decision dated in March 1973, but did not appeal this decision.  As explained in more detail below, the nature of additional evidence received since the March 1973 rating decision provides a basis for reconsidering the claim.  As such, the Board has recharacterized the appeal as involving the first two matters set forth on the title page.  

In March 2011, after the issuance of the May 2010 supplemental SOC (SSOC), the Veteran submitted additional evidence, including a buddy statement and photos, in support of his appeal.  To the extent that some of this evidence was not previously of record, and therefore has not been considered by the RO in its adjudication(s), the Board finds the Veteran is not prejudiced by it reviewing this evidence, in the first instance, given the favorable disposition of the issue decided herein.  For the claim being remanded, the RO will have the opportunity to consider this evidence in readjudicating the claim.  Furthermore, the Board notes that, in March 2011, the Veteran's accredited representative submitted a waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304(c) (2011).  The Veteran also acknowledged a waiver of RO review of such evidence before the undersigned at the aforementioned April 2011 hearing.  

The Board's decision addressing the request to reopen the claim for service connection for diabetes mellitus is set forth below.  The underlying claim for service connection, on the merits, is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board points out that, in his December 2008 substantive appeal, the Veteran appears to indicate a desire to reopen his previously denied claim for service connection for headaches.  As this matter is not currently before the Board, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a March 1973 rating decision, the RO denied service connection for diabetes mellitus; although notified of the denial in an April 1973 letter, the Veteran did not initiate an appeal.  

3.  New evidence associated with the claims file since the March 1973 denial of the claim for service connection for diabetes mellitus includes relevant official service department records not previously considered.  


CONCLUSION OF LAW

As evidence received since the RO's unappealed March 1973 denial includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the decision to reconsider the claim for service connection for diabetes mellitus, the Board finds that all notification and development actions needed to fairly adjudicate these aspects of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be presumed for certain chronic diseases, to include diabetes mellitus, which are manifested to a compensable degree within a prescribed period after service (one year for diabetes mellitus).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's initial claim for service connection for diabetes mellitus was denied in a March 1973 rating decision.  The evidence of record at the time included the Veteran's service treatment records, which were silent for any complaints, diagnosis, or treatment for diabetes mellitus.  Also of record was a VA hospital summary, dated from January to February 1973, which indicated that the Veteran was admitted for evaluation of black out spells and increased blood pressure; diagnoses included essential hypertension, mild, and diabetes mellitus, mild.  

The basis for the RO's March 1973 denial was that the record failed to indicate that the Veteran's diabetes mellitus had its onset during active duty service or within the one-year presumptive period following service.  It also found that the evidence of record was insufficient to demonstrate a relationship between his current diagnosis and service.  

Although notified of the denial in an April 1973 letter, the Veteran did not initiate an appeal of the March 1973 RO decision denying service connection for diabetes mellitus.  Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

In this case, additional evidence was associated with the claims file following the March 1973 denial - namely, official service department records received at the RO in December 2008 - that is relevant to the Veteran's present claim on appeal.  Such records, which include the Veteran's personnel file, reflect that, while on active duty, the Veteran served with Detachment 4 of the 6992nd Security Wing at Udorn Airfield in Thailand.  Such evidence is relevant in the current matter because since the March 1973 rating decision, VA has amended its regulations to include type 2 diabetes mellitus among those diseases that shall be service-connected when a veteran is exposed to herbicides during service, provided certain statutory and regulatory requirements, as discussed further below, are met.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).  

Here, in a May 2010 supplemental SOC (SSOC), the RO cited the newly-received service personnel records in considering the Veteran's lay assertions that he was exposed to herbicides during active duty, and therefore entitled to service connection for diabetes mellitus on a presumptive basis.  Specifically, the RO noted that the United States Department of Defense (DOD) has established that herbicides were used around the perimeters of American bases in Thailand during the Vietnam Era, including at Udorn, but that the Veteran's service personnel records did not establish that the Veteran's specialty code would have placed him near the air base perimeter where he might have been exposed to such herbicides.  

As, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  [The Board further notes, parenthetically, that if the reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).]


ORDER

The request to reconsider the claim for service connection for diabetes mellitus is granted.  
	(CONTINUED ON NEXT PAGE)
REMAND

The Board's review of the record reveals that further RO action in this appeal is warranted.

The Veteran has asserted that he was exposed to herbicides while stationed at the 7th Radio Research Field Station (RRFS) (also known as Ramasun Station) in Thailand.  He has also contended that he was exposed while stationed at Udorn Airfield in Thailand and during a stopover in Vietnam.  Service personnel records reflect that the Veteran was stationed at Udorn Airfield in Thailand from August 1, 1968, to August 29, 1969, where he worked as a traffic analyst and radio intercept analysis specialist.  Service treatment records further indicate that he was treated at the Dispensary at the 7th RRFS in April 1969.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) or, alternatively, a veteran without Vietnam service but with competent evidence of herbicide exposure, who develops one of the identified diseases.

Of record is a memorandum published by the Veterans Benefits Administration (VBA) which indicates that herbicides, including Agent Orange, were used in certain circumstances at Thailand military bases during the Vietnam Era.  Based on the results of its review, VBA has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Moreover, VA has implemented specific procedures for developing claims regarding exposure to herbicides for veterans who served in Thailand during the Vietnam Era.  See VA Adjudication Procedure Manual and Manual Rewrite (M21-MR) Part IV, Subpart ii, ch. 2, sec. C, para. 10(q).

In accordance with the M21-MR, in a May 2010 memorandum, the RO found that the Veteran served in Thailand during the Vietnam Era, but that the evidence did not persuasively establish service in Vietnam and, thus, that he was not presumed to have been exposed to herbicides during his period of service.  See 38 C.F.R. §§ 3.307, 3.309.  It also concluded that there was no evidence of actual in-service herbicides exposure and that there was insufficient evidence that the Veteran had regular contact with any base perimeters; thus, further investigation was deemed unnecessary.  

The Board observes that, in March 2011, the Veteran submitted a statement from an individual who served at the 7th RRFS along with photographs of this location which tend to corroborate the Veteran's own lay assertions that he was exposed to herbicides while stationed here.  In this regard, the photographs reflect that the 7th RRFS was divided into multiple locations, each with its own defoliated perimeter base.  The Veteran previously described that he would cross over these various perimeters when moving between the work facilities and the living quarters.  

Here, the RO concluded that the Veteran's specialty code would not have placed him at the perimeter at Udorn Royal Thai Air Force Base.  However, it has not investigated the use of herbicides at the 7th RRFS, where it appears the Veteran may have had regular contact with the perimeter.  Hence, further RO action on this claim is warranted.  

On remand, the RO should attempt to verify the Veteran's alleged herbicide exposure with the Joint Services Records Research Center (JSRRC) and/or any other appropriate facility by obtaining information regarding the use of herbicide agents at the 7th RRFS from August 1, 1968, to August 29, 1969.  Additionally, the RO should request information regarding the Veteran's unit, Detachment 4 of the 6922nd Security Wing, and its location at 7th RRFS and Udorn Airfield in Thailand during this period, to include whether the unit was stationed near the perimeter of either base.  Finally, the RO should request any information regarding whether the Veteran's specialty code of radio intercept analysis specialist and/or traffic analyst required regular contact with the base perimeter.  

While these matters are on remand, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes medical records from the VA Medical Center (VAMC) in Minneapolis, Minnesota, dated up to October 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Minneapolis VAMC all outstanding records of VA treatment and/or evaluation of the Veteran since October 2008.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Such letter should specifically request information regarding the circumstances of the Veteran's alleged stopover in Vietnam, to include the month and year of his stopover, the circumstances that led to the stopover, the location in Vietnam, and the unit with which he was travelling at the time.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  Furthermore, the RO should undertake any development, if deemed necessary, to verify the Veteran's stopover in Vietnam, following the procedures described in the M21-MR.  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Minneapolis VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since October 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  Such letter should specifically request information regarding the circumstances of the Veteran's stopover in Vietnam, to include the month and year of his stopover, the circumstances that led to the stopover, the location in Vietnam, and the unit with which he was travelling at the time.  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  The RO should contact the JSRRC and any other relevant facility to request information regarding whether herbicide agents were used at Ramasun Station (7th RRFS) in Thailand between August 1, 1968, and August 29, 1969.  

The RO should also contact the JSRRC and any other relevant facility to request detailed unit information for Detachment 4, 6922nd Security Wing from August 1, 1968, to August 29, 1969, at Udorn Airfield in Thailand and at Ramasun Station (7th RRFS) in Thailand to determine the location of these units within the airfield and radio station.  The RO should also take any steps necessary to determine whether the Veteran's specialty code of radio intercept analysis specialist and/or traffic analyst required regular contact with the base perimeter.  

If any department refers the RO to a more appropriate facility in which to obtain the above-noted information, the RO should contact such facility.  All requests and responses received should be associated with the claims file.  All findings should be set forth in a report added to the record.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for type II diabetes mellitus, claimed as due to herbicide exposure in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the appellant and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


